DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,558,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as demonstrated by the following claim chart:

Instant Application
US 9,558,520 B2
1. A vehicle router, comprising:


a data storage device storing data indicative of a vehicle loss risk score for each of a plurality of geographical locations,

the vehicle loss risk score being based on at least historical insurance loss data, current loss data, and a plurality of vehicle loss risk factors, including at least an average claim severity and an average claim frequency;







a computer processor for executing program instructions and for retrieving the vehicle loss risk score data from the data storage device;

one or more application programming interfaces configured to expose some or all of the vehicle loss risk score data to an external mapping service to facilitate route selection based on mapping data from the external mapping service;

a memory, coupled to the computer processor, storing program instructions for execution by the computer processor, the program instructions causing the computer processor to:

receive, via a communication device, trip route data indicative of a set of geographical locations;


access the data storage device and output vehicle loss risk score data corresponding to the received set of geographical locations; and


transmit routing options, determined based on the vehicle loss risk score data, to a display device for display and selection.


a data storage device for storing, updating and providing access to vehicle loss risk score data; 


a scoring engine comprising program instructions stored in the memory for calculating a vehicle loss risk score for each of a plurality of geographical locations based on said historical loss data, said current loss data, and said plurality of vehicle loss risk factors, including computing a result of an algorithm including as factors an average claim severity, an average claim frequency, a population density, and day of week risk factor,


a computer processor for executing program instructions and for retrieving the vehicle loss risk score data from the data storage device;

one or more application programming interfaces configured to expose some or all of the scoring data to an external mapping service to facilitate route selection based on mapping data from the external mapping service,

a memory, coupled to the computer processor, for storing program instructions for execution by the computer processor;


(i) receive actual trip route data automatically generated and transmitted by a plurality of mobile devices

iii) output vehicle loss risk score data, the received actual trip route data and the loss risk scores associated with said set of geographical locations;

and a display device to display routing options for selection based on the vehicle loss risk scores.


While instant claim 1 may omit limitations recited by reference claim 1, the courts have demonstrated that omission a step/element and its function is obvious if the function of the step/element is not desired (see MPEP 2144.04).
Claims 13 and 18 recite substantially similar limitations as representative claim 1 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,558,520 B2 for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogovich (US 8,606,512 B1) in view of Andreessen (US 8,504,543 B1).

Regarding claims 1, 13, and 18, Bogovich discloses a vehicle router, comprising:
a data storage device storing data indicative of a vehicle loss risk score for each of a plurality of geographical locations (see col. 5, lines 4-63; col. 6, lines 54-65), the vehicle loss risk score being based on at least historical insurance loss data (see col. 8 lines 19-32, wherein FNOL reports and claim adjuster reports are historical loss data), current loss data (see col. 5 lines 44-62, wherein greater weight is given to more recent historical information, wherein more recent historical information is “current”), and a plurality of vehicle loss risk factors, including at least an average claim severity (see col. 10, lines 39-57, wherein “accident cost severity rating” reflects how severe the average accident is for each point of risk, wherein the rating is calculated using various itemized loss costs that appear on claims, therefore making the “accident cost severity 
a computer processor for executing program instructions and for retrieving the vehicle loss risk score data from the data storage device (see col. 9, lines 29-44);
a memory, coupled to the computer processor, storing program instructions for execution by the computer processor, the program instructions causing the computer processor to:
receive, via a communication device, trip route data indicative of a set of geographical locations (see col. 9, lines 29-44);
access the data storage device and output vehicle loss risk score data corresponding to the received set of geographical locations (see cols. 9-10 lines 45-30); and
transmit routing options, determined based on the vehicle loss risk score data, to a display device for display and selection (see cols. 9-10 lines 45-30).
Bogovich discloses storing loss risk score data and exposing the data to facilitate route selection.  Bogovich also discloses a mapping service which itself accesses external data in order to facilitate route selection based on mapping data.  However, the system of Bogovich does not explicitly include one or more application programming interfaces configured to expose some or all of its own data, ie. the vehicle loss risk score data, to an external mapping service. 
However, Andreessen teaches that it was old and well known in the art that data from a database system may be made externally accessible via application programming interfaces (API’s) (see col. 1, lines 25-43; col. 5, lines 45-60.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Bogovich to include exposing the vehicle loss risk score data through an application programming interface.
One skilled in the art would have been motivated to make the modification in order to allow programmatic access to facilities of the application, such as the data that the application manages (see Andreessen col. 1, lines 25-43).  Addditionally, the access to the risk data of Bogovich’s system would benefit other mapping services similar to how the system of Bogovich itself benefits from the use of external data.

Regarding claims 2 and 15, Bogovich discloses a geocoding engine for geocoding the historical loss data and the plurality of vehicle loss risk factors, the geocoding comprising expressing location data associated with the historical loss data and risk factors as a latitude and longitude (see col. 6 lines 17-35; col. 7 lines 47-52).

Regarding claim 3, Bogovich discloses a scoring engine for calculating the vehicle loss risk score for each of the plurality of geographical locations based on said historical loss data and said plurality of vehicle loss risk factors (see col. 5, lines 4-63; col. 9, lines 29-67; cols. 10-11, lines 39-47).

Regarding claim 4, Bogovich discloses wherein said system is further configured to receive a user location from a user operating a mobile device, said scoring engine further being for calculating a vehicle loss risk score for the user location (see col. 5, lines 4-63; col. 9, lines 29-67).

Regarding claim 5, Bogovich discloses wherein the computer processor is configured to transmit the vehicle loss risk score in a map overlay format for display by the mobile device (see col. 10, lines 13-30).

Regarding claim 6, Bogovich discloses wherein said system is further configured to receive a route request from the mobile device, said route request specifying a destination, said program instructions further causing said computer processor to calculate, based at least on the vehicle loss risk scores, a trip risk score associated with at least one route to said destination (see col. 10, lines 13-30).

Regarding claim 7, Bogovich discloses said program instructions further causing said computer processor to calculate a first trip risk score associated with a first route to said destination, and a second trip risk score, different from the first trip risk score, associated with a second route to said destination (see col. 10, lines 13-30).

Regarding claim 8, Bogovich discloses said program instructions further causing said computer processor to transmit said trip risk score associated with each of said routes in a format for display by said mobile device (see col. 10, lines 13-30).

Regarding claim 9, Bogovich discloses wherein said plurality of loss risk factors further include variable data from public data sources including a weather condition data source and a traffic condition data (see col. 8, lines 19-37).

Regarding claim 10, Bogovich discloses wherein said calculating a vehicle loss risk score for each of a plurality of geographical locations based on said historical loss data and said plurality of loss risk factors includes computing a result of a function involving a user generated risk factor (see cols. 8-9, lines 58-9).

Regarding claims 11 and 16, Bogovich discloses wherein said geographical locations are identified by street-level geocode data (see col. 5, lines 37-43).

Regarding claims 12 and 20, Bogovich discloses, wherein said vehicle loss risk score is calculated for a plurality of street intersections (see col. 5, lines 37-43).

Regarding claim 17, Bogovich discloses calculating, by a scoring engine, a vehicle loss risk score for each of a plurality of geographical locations based on said historical loss data and said plurality of loss risk factors (see col. 10, lines 13-30).

Regarding claim 19, Bogovich discloses wherein the instructions, when executed by one or more processors, further cause the computer processors to: geocode historical loss data and a plurality of vehicle loss risk factors; and based on the geocoded historical loss data and vehicle loss risk factors, calculate a vehicle loss risk score for each of a plurality of geographical locations, and store the calculated vehicle loss risk scores in the data storage device (see col. 7, lines 1-39).\

Regarding claim 21, Bogovich discloses wherein the trip risk score for the at least one route is determined based on a first proportion of a total distance of the at least one route passing through geocodes having a first loss risk score, and a second proportion of the total distance of the at least one route passing through geocodes having a second loss risk score greater than the first loss risk score (see col. 9, lines 45-63).

Regarding claim 22, Bogovich discloses wherein the system is configured to, responsive to a user request for a loss risk score as to a selected one of a plurality of risks, provide loss risk score data as to the selected risk (see col. 10, lines 12-30).


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogovich (US 8,606,512 B1) in view of Andreessen (US 8,504,543 B1), further in view of Horvitz (US 2010/0332131 A1).

Regarding claim 14, Bogovich discloses wherein the factors further include time of day (see col. 9, lines 1-9) but does not explicitly teach day of week.
Horvitz teaches indexing accident data by day of week (see para. 0035).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bogovich further to include wherein the factors further include day of week.
One skilled in the art at the time of invention would have been motivated to make the modification in order to incorporate data about accidents that have occurred in similar situations (see Horvitz, para. 0035).


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive to the extent that they apply to the current grounds of rejection necessitated by amendment.
Double Patenting Rejections
The rejection is held in abeyance absent any specific arguments provided by Applicant.
Rejections under 35 U.S.C. 103
Regarding claim 1, Applicant argues that Bogovich fails to disclose factors including “average claim severity” (see Remarks, pp. 12-13).  However, the argument is not persuasive.  Bogovich teaches an “accident cost severity rating” which reflects how severe the average accident is for each point of risk (see col. 10, lines 39-57).  This rating is calculated using various itemized loss costs that appear on claims, such as bodily injury, property damage, medical/personal injury protection, collision, comprehensive, uninsured/underinsured motorist, rental reimbursement, towing, etc.)  One skilled in the art would have appreciated this data to be claims data, thus making the “accident cost severity rating” a measure of average claim severity.  Moreover, Bogovich explicitly discloses that an insurance claim-handling processor may collect data about numerous incidents through artifacts such as first notice of loss reports and claim adjuster reports, both of which are claims data (see col. 10, lines 29-32).  An “accident cost severity rating” which is derived from claims data is a measure of claim severity.  
Regarding claim 1, Applicant argues that Bogovich fails to disclose factors including “average claim frequency”.  However, the argument is not persuasive.  Bogovich teaches an “accidents per year” metric which reflects the frequency of accidents.  Bogovich further discloses that an insurance claim-handling processor 
Further note that the assignee of Bogovich is an insurance company (Allstate Insurance Company), and it is implicitly understood to one skilled in the art that the accident data, including historical itemized loss costs, such as bodily injury, property damage, medical/personal injury protection, collision, comprehensive, uninsured/underinsured motorist, rental reimbursement, towing, etc.), is derived through historical claims data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SARAH MONFELDT can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 2, 2021